
	

115 SRES 115 ATS: Commemorating the 100th anniversary of the 1st Infantry Division.
U.S. Senate
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 115
		IN THE SENATE OF THE UNITED STATES
		
			April 5 (legislative day, April 4), 2017
			Mr. Moran (for himself and Mr. Roberts) submitted the following resolution; which was referred to the Committee on Armed Services
		
		June 8, 2017Committee discharged; considered, amended, and agreed to with an amended preambleRESOLUTION
		Commemorating the 100th anniversary of the 1st Infantry Division.
	
	
 Whereas June 8, 2017, is the 100th anniversary of the organization of the 1st Infantry Division; Whereas the First Infantry Division was established in 1917 as the first permanent combined arms division in the Regular Army and has been on continuous active duty since 1917;
 Whereas from the heroic start of the 1st Infantry Division, the 1st Infantry Division has played an integral part in United States history by serving in—
 (1)World War I; (2)World War II;
 (3)the Cold War; (4)the Vietnam War;
 (5)Operations Desert Shield and Desert Storm; (6)the Balkans peacekeeping missions;
 (7)the War on Terror; and (8)as of May 2017, multiple operations around the globe;
 Whereas immediately after its establishment, the 1st Division started to build a prestigious reputation for its service in World War I;
 Whereas in May 1918, the victory of the 1st Division at the Battle of Cantigny, France, was the first United States victory of World War I, and despite suffering more than 1,000 casualties in that battle, the 1st Division seized the village from German forces, defended the village against repeated counterattacks, and bolstered the morale of the Allies;
 Whereas after the Battle of Cantigny, the 1st Division played a central role in other monumental battles of World War I, such as—
 (1)the Battle of Soissons; (2)the Battle of Saint-Mihiel; and
 (3)the Meuse-Argonne Offensive; Whereas 5 soldiers of the 1st Division received the Congressional Medal of Honor during World War I;
 Whereas the 1st Division— (1)remained on occupation duty in Germany to enforce the Armistice; and
 (2)in September 1919, was the last combat division to return home after World War I; Whereas following World War I, the 1st Division was 1 of only 3 United States Army divisions to remain on active duty, which is a strong testament to its accomplishments;
 Whereas in November 1939, the 1st Infantry Division was called to action again and, in August 1942, became 1 of the first United States divisions sent to the European theater during World War II;
 Whereas during World War II, the 1st Infantry Division fought bravely in Algeria, Tunisia, and Sicily in 1942 and 1943 before the courage and resolve of the 1st Infantry Division was tested on Omaha Beach in Normandy, France;
 Whereas the 1st Infantry Division, reinforced by units of the 29th Infantry Division, made the assault landing on Omaha Beach on D-Day, June 6, 1944, which began the liberation of Western Europe from Nazi control;
 Whereas the 1st Infantry Division continued its invaluable service throughout World War II, including in—
 (1)the liberation of France and Belgium; (2)the seizing of Aachen, the first city of Nazi Germany to fall to the Allies;
 (3)the Battle of the Huertgen Forest; (4)the Battle of the Bulge, in which the 1st Infantry Division held the critical northern shoulder at Butgenbach, Belgium;
 (5)the crossing of the Rhine River at Remagen; (6)the battles around the Ruhr Pocket in Germany; and
 (7)the offensive into Czechoslovakia, where the 1st Infantry Division liberated Nazi labor camps at Falkenau and Zwodau;
 Whereas 17 members of the 1st Infantry Division received the Congressional Medal of Honor for their service during World War II;
 Whereas in recognition of exemplary service during World War II, the 1st Infantry Division was the recipient of—
 (1)2 French Croix de Guerre with Palm, and Streamers embroidered with Kasserine and Normandy;
 (2)the World War II French Fourragere; (3)the Belgian Fourragere; and
 (4)the subordinate units of the 1st Infantry Division earned numerous Presidential Unit Citations; Whereas the 1st Infantry Division guarded the Nuremburg Trials and remained on occupation duty in Germany before returning home to Fort Riley, Kansas, in 1955;
 Whereas in 1965, the 1st Infantry Division was 1 of the first 2 divisions sent to the Vietnam War, and the 1st Infantry Division remained in Vietnam for 5 years, during which the 1st Infantry Division—
 (1)protected the capital, Saigon, from attack by the North Vietnamese Army; (2)conducted hundreds of—
 (A)offensive operations between Saigon and Cambodia against Viet Cong and North Vietnamese Army units; and
 (B)civil action and pacification operations to protect and assist the Vietnamese people; and (3)responded to the 1968 Tet Offensive by clearing Tan Son Nhut Air Force Base of enemy forces, securing Saigon and counterattacking vigorously;
 Whereas 12 soldiers of the 1st Infantry Division earned the Congressional Medal of Honor during the Vietnam War;
 Whereas in recognition of exemplary service during the Vietnam War— (1)the 1st Infantry Division was the recipient of—
 (A)the United States Army Meritorious Unit Commendation; (B)the Republic of Vietnam Cross of Gallantry with Palm for the period of 1965 to 1968; and
 (C)the Republic of Vietnam civic Action Honor Medal, First Class; and (2)the subordinate units of the 1st Infantry Division earned numerous Presidential unit citations and other Army awards;
 Whereas from 1970 to 1990 the 1st Infantry Division— (1)was a key component of the North Atlantic Treaty Organization deterrent strategy;
 (2)maintained a forward-stationed brigade in Germany and deployed additional elements annually to Germany on major exercises that demonstrated United States resolve to friend and foe alike; and
 (3)contributed directly to the peaceful end of the Cold War; Whereas in November 1990, the 1st Infantry Division deployed to Saudi Arabia and played a key role in the famous left hook attack of the US VII Corps through the deserts of western Iraq to destroy the Tawakalna Division of the vaunted Republican Guard of Saddam Hussein, among many other enemy forces;
 Whereas the 1st Infantry Division deployed to Bosnia for 31 months between 1996 and 2000, to Macedonia for 4 months in 1999, and to Kosovo for 22 months between 1999 and 2003—
 (1)to enforce international peace agreements; (2)to halt the worst ethnic violence in Europe since the Holocaust; and
 (3)to bring peace and stability to the Balkans; Whereas in 2004, the 1st Infantry Division deployed to Iraq in Operation Iraqi Freedom as Task Force Danger and conducted sophisticated counterinsurgency operations that led to the first free and fair elections in Iraqi history in 2005;
 Whereas between 2005 and 2014, the brigade combat teams and other major headquarters and units of the 1st Infantry Division have deployed repeatedly to Iraq and Afghanistan in Operation Enduring Freedom, Operation Iraqi Freedom, and Operation New Dawn;
 Whereas Specialist Ross A. McGinnis, a 1st Infantry Division soldier, is 1 of the very few people of the United States to receive the Congressional Medal of Honor in the War on Terror;
 Whereas in the defense of United States interests, the 1st Infantry Division deployed its units and soldiers to Africa in 2015 and Kuwait in 2016;
 Whereas since November 2016, the headquarters of the 1st Infantry Division has been in Iraq, where the 1st Infantry Division is—
 (1)engaged in the fight against the Islamic State in Iraq and Syria (ISIS); and (2)providing the leadership structure for the Combined Joint Forces Land Component Command–Operation Inherent Resolve;
 Whereas as of May 2017— (1)the Combat Aviation Brigade, 1st Infantry Division, is deployed to Afghanistan and is conducting combat aviation operations in support of the Afghan and international security forces battling the Taliban;
 (2)the 1st Brigade Combat Team, 1st Infantry Division, is deployed to South Korea, where it bolsters United States deterrence against North Korea; and
 (3)the 2nd Brigade Combat Team, 1st Infantry Division, is at Fort Riley, Kansas, where it is honing its combat-readiness in preparation for deployment; and
 Whereas since the establishment of the 1st Infantry Division in 1917— (1)the 1st Infantry Division has been present all over the world, assisting in combat and noncombat missions for 100 years;
 (2)more than 13,000 soldiers of the 1st Infantry Division have sacrificed their lives in combat; and (3)35 soldiers of the 1st Infantry Division have received the Medal of Honor: Now, therefore, be it
	
 That the Senate— (1)commemorates A Century of Service, the 100th anniversary of the 1st Infantry Division on June 8, 2017;
 (2)commends the 1st Infantry Division for continuing to exemplify the motto of the 1st Infantry Division, No Mission Too Difficult. No Sacrifice Too Great. Duty First!;
 (3)honors the memory of the more than 13,000 soldiers of the 1st Infantry Division who lost their lives in battle;
 (4)expresses gratitude and support for all 1st Infantry Division soldiers, veterans, and their families, including 1st Infantry Division soldiers and their families of the past and future and those who are serving as of May 2017; and
 (5)recognizes that the 1st Infantry Division holds an honored place in United States history. 